Exhibit 10.5

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ORDER FOR SUPPLIES OR SERVICES

 

 

 

1.  CONTRACT/PURCH. ORDER/ AGREEMENT NO.

2.  DELIVERY ORDER/ CALL NO.

3.    DATE OF ORDER/CALL
       (YYYYMMMDD)

4. REQ./PURCH. REQUEST NO.

5. PRIORITY

0012

 

See Schedule

A4A

M67854-07-D-5031

2009 Apr 08

 

 

 

 

 

 

6. ISSUED BY

CODE

M67854

7. ADMINISTERED BY (if other than 6)

CODE

S1103A

8.    DELIVERY FOB

 

 

 

 

 

 

COMMANDING GENERAL

 

 

DCMA ATLANTA

 

 

MARINE CORPS SYSTEMS COMMAND

 

 

ATTN:  DIANNE ROBERTS, 2300 LAKE PARK DRIV

 

       x DESTINATION

ATTN:  MRAP/CARL V. BRADSHAW

 

 

SUITE 300

 

       o OTHER

2200 LESTER STREET

 

 

SMYNRA, GA  30080

SCD:  A

 

QUANTICO, VA  22134-5010

 

 

 

 

(See Schedule if other)

 

 

 

 

 

 

9.CONTRACTOR

CODE

1EFH8

 

FACILITY

 

10.  DELIVER TO FOB POINT BY (Date)

11.  X  IF BUSINESS IS

 

 

 

 

 

 

       (YYYYMMMDD)

       o SMALL

 

 

 

 

SEE SCHEDULE

       o SMALL

 

 

 

 

           DISADVANTAGED

NAME

FORCE PROTECTION INDUSTRIES, (INC)

 

12.   DISCOUNT TERMS

       o WOMEN-OWNED

AND

OTIS BYRD

 

Net 30 days

 

ADDRESS

9801 HWY 78 STE 3

 

 

 

LADSON, SC  29456-3802

 

13. MAIL INVOICES TO THE ADDRESS IN BLOCK

 

 

 

See Item 15

 

 

 

 

14. SHIP TO

 

CODE

 

15. PAYMENT WILL BE MADE BY

CODE

HQ0338

 

 

DFAS COLUMBUS SOUTH ENTITLEMENT OPS

 

MARK ALL

 

P.O. BOX 182264

 

PACKAGES AND PAPERS

SEE SCHEDULE

COLUMBUS, OH  43218-2264

 

WITH IDENTIFICATION

 

 

 

 

NUMBERS IN

 

 

 

 

BLOCKS 1 AND 2

 

 

 

 

 

16. TYPE

DELIVERY/CALL

x

This delivery order/call is issued on another Government agency or in accordance
with and subject to terms and conditions of above numbered contract.

     OF

PURCHASE

 

Reference your quote dated

 

 

 

 

 ORDER

Furnish the following on terms specified herein. REF:

 

 

 

 

 

ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL
OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

 

 

 

 

 

 

 

Force Protection Industries, Inc.

 

/s/ Otis Byrd

 

Otis Byrd,
Vice President of Contracts

 

2009/4/09

NAME OF CONTRACTOR

 

SIGNATURE

 

TYPED NAME AND TITLE

 

  DATE SIGNED

 

 

 

 

 

 

  (YYYYMMMDD)

 

 

 

 

 

 

 

x If this box is marked, supplier must sign Acceptance and return the following
number of copies: 1

 

 

 

17. ACCOUNTING AND APPROPRIATION DATA / LOCAL USE

 

 

 

 

 

 

 

 

 

See Schedule

 

 

 

 

 

 

20.QUANTITY

 

 

 

 

 

ORDERED/

 

 

 

18. ITEM NO.

19. SCHEDULE OF SUPPLIES/SERVICES

ACCEPTED*

21. UNIT

22. UNIT PRICE

23. AMOUNT

 

SEE SCHEDULE

 

 

 

 

 

 

 

 

 

 

*If quantity accepted by the government is

24. UNITED STATES OF AMERICA

25. TOTAL

$158,113,017.00

same as quantity ordered, indicate by X. If

TEL:540-242-3035

 

 

 

26. DIFFERENCES

 

different, enter actual quantity accepted

EMAIL:carl.bradshaw@usmc.mil

/s/ Carl V. Bradshaw

 

 

 

below quantity ordered and encircle.

BY:CARL V. BRADSHAW

CONTRACTING / ORDERING OFFICER

 

 

27a. QUANTITY IN COLUMN 20 HAS BEEN

 

 

 

 

o INSPECTED                o RECEIVED

   o ACCEPTED, AND CONFORMS TO THE

 

 

       CONTRACT EXCEPT AS NOTED

 

b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE

c. DATE

d. PRINTED NAME AND TITLE OF AUTHORIZED

 

 

(YYYYMMMDD)

GOVERNMENT REPRESENTATIVE

 

 

 

 

e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE

28. SHIP NO.

29. DO VOUCHER NO.

30. INITIALS

 

 

 

 

 

 

 

f. TELEPHONE NUMBER

g. E-MAIL ADDRESS

o PARTIAL

32 PAID BY

33. AMOUNT VERIFIED CORRECT FOR

 

 

o FINAL

 

 

36. I certify this account is correct and proper for payment

31. PAYMENT

 

34. CHECK NUMBER

a. DATE

b. SIGNATURE AND TITLE OF CERTIFYING OFFICER

o COMPLETE

 

35. BILL OF LADING NO.

(YYYYMMMDD)

 

o PARTIAL

 

 

 

 

o FINAL

 

 

37. RECEIVED AT

38. RECEIVED BY

39. DATE RECEIVED

40. TOTAL

41. S/R ACCOUNT NO.

42. S/R VOUCHER NO.

 

 

(YYYYMMMDD)

CONTAINERS

 

 

 

 

 

 

 

 

DD Form 1155, DEC 2001

PREVIOUS EDITION IS OBSOLETE.

 

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section B — Supplies or Services and Prices

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO.

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2126AA

 

 

 

165

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: N6258308RCMQ700

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00221

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002210001

 

 

 

 

 

 

 

$

[***

]

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031
0012

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126AB

 

 

 

50

 

Kit

 

$

[***

]

$

[***

]

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: F3QCDA7305G004

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AF

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002220001

 

 

 

 

 

 

 

$

[***

]

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126AC

 

 

 

515

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M95450095C00220

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00220

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AC

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002200001

 

 

 

 

 

 

 

$

[***

]

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2126AD

 

 

 

421

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT I Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT I Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545009RC86835

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC86835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC868350001

 

 

 

 

 

 

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO.

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2127

 

 

 

UNDEFINED

 

 

 

UNDEFINED

 

$

0.00

 

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

0.00

 

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031
0012

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AA

 

 

 

46

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: N6258308RCMQ700

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00221

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002210002

 

 

 

 

 

 

 

$

[***

]

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AB

 

 

 

70

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: F3QCDA7305G004

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AF

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002220002

 

 

 

 

 

 

 

$

[***

]

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AC

 

 

 

58

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545009RC00220

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC00220

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AC

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC002200002

 

 

 

 

 

 

 

$

[***

]

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2127AD

 

 

 

209

 

Kit

 

$

[***

]

$

[***

]NTE

 

 

CAT II Independent Suspension

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

The contractor shall provide CAT II Independent Suspension IAW FPII proposal.

 

 

 

 

 

The Independent Suspension Kits are incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545009RC86835

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC86835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC868350002

 

 

 

 

 

 

 

$

[***

]

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031
0012

 

ITEM NO.

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2128

 

 

 

1

 

Lot

 

$

[***

]

$

[***

]NTE

 

 

Independent Suspension Installation

 

 

 

 

 

 

 

 

 

 

 

FFP

 

 

 

 

 

 

 

 

 

 

 

Instruction and Commercial Parts Manual.  The contractor shall provide
Installation

 

 

 

 

 

Instruction and Commercial Parts Manual for CAT I and II Independent

 

 

 

 

 

 

 

Suspension kits IAW FPII proposal.  The Independent Suspension Kits are
incorporated as a NTE.

 

 

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

MILSTRIP: M9545009RC86835

 

 

 

 

 

 

 

 

 

PURCHASE REQUEST NUMBER: M9545009RC86835

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

 

 

 

 

 

 

CIN: M9545009RC868350003

 

 

 

 

 

 

 

$

[***

]

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section E — Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

2126

 

N/A

 

N/A

 

N/A

 

Government

2126AA

 

Origin

 

Government

 

Origin

 

Government

2126AB

 

Origin

 

Government

 

Origin

 

Government

2126AC

 

Origin

 

Government

 

Origin

 

Government

2126AD

 

Origin

 

Government

 

Origin

 

Government

2127

 

N/A

 

N/A

 

N/A

 

Government

2127AA

 

Origin

 

Government

 

Origin

 

Government

2127AB

 

Origin

 

Government

 

Origin

 

Government

2127AC

 

Origin

 

Government

 

Origin

 

Government

2127AD

 

Origin

 

Government

 

Origin

 

Government

2128

 

Destination

 

Government

 

Destination

 

Government

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0012

 

 

Section F — Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

2126

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

2126AA

 

30-JUN-2009

 

165

 

(TRAFFIC MANAGEMENT OFFICER) DON CLARK/SANDRA KOHLER BLDG 1241 DR 10 PROJECT
CODE PLR ALBANY GA 31704-1128 229-639-7501/7823 FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AB

 

30-JUN-2009

 

50

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AC

 

30-JUN-2009

 

26

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AC

 

28-AUG-2009

 

185

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AC

 

30-OCT-2009

 

190

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AC

 

30-NOV-2009

 

114

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AD

 

30-JUL-2009

 

145

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AD

 

30-SEP-2009

 

190

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2126AD

 

30-NOV-2009

 

86

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127

 

N/A

 

N/A

 

N/A

 

N/A

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2127AA

 

30-SEP-2009

 

46

 

(TRAFFIC MANAGEMENT OFFICER) DON CLARK/SANDRA KOHLER BLDG 1241 DR 10 PROJECT
CODE PLR ALBANY GA 31704-1128 229-639-7501/7823 FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AB

 

30-JUL-2009

 

24

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AB

 

30-SEP-2009

 

46

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AC

 

30-JUL-2009

 

18

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AC

 

30-OCT-2009

 

40

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AD

 

30-JUL-2009

 

15

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AD

 

31-AUG-2009

 

45

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AD

 

30-OCT-2009

 

50

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2127AD

 

30-NOV-2009

 

99

 

(SAME AS PREVIOUS LOCATION) FOB: Destination

 

M99933

 

 

 

 

 

 

 

 

 

2128

 

30-JUN-2009

 

1

 

N/A FOB: Destination

 

 

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0012

 

Section G — Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AC: 2182035MRAP 310 67854  067443 2D 2035MR

COST CODE: 9RC0022015US

AMOUNT: $[***]

CIN M9545009RC002200001: $[***]

CIN M9545009RC002200002: $[***]

 

AD: 17811096520 310 67854 067443 2D 6520C5

COST CODE: 9RC8683515P5

AMOUNT: $[***]

CIN M9545009RC868350001: $[***]

CIN M9545009RC868350002: $[***]

CIN M9545009RC868350003: $[***]

 

AE: 1781810K5XG 312 9B616 1 068688 2D CMQ700

COST CODE: 625838P0700W

AMOUNT: $[***]

CIN M9545009RC002210001: $[***]

CIN M9545009RC002210002: $[***]

 

AF: 5783080 178 47E8 82223L 010900 00000 000000 503000 F03000 ZA 022473 360055
284940

AMOUNT: $[***]

CIN M9545009RC002220001: $[***]

CIN M9545009RC002220002: $[***]

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section I — Contract Clauses

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.216.24                LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $79,056,508.50 dollars.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $79,056,508.50 dollars.

 

(End of clause)

 

252.217-7027          CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A Fixed Price Indefinite Delivery/Indefinite Quantity contract is
contemplated. The Contractor agrees to begin promptly negotiating with the
Contracting Officer the terms of a definitive contract that will include (1) all
clauses required by the Federal Acquisition Regulation (FAR) on the date of
execution of the undefinitized contract action, (2) all clauses required by law
on the date of execution of the definitive contract action, and (3) any other
mutually agreeable clauses, terms, and conditions. The Contractor agrees to
submit firm price proposal and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows (insert target
date for definitization of the contract action and dates for submission of
proposal, beginning of negotiations, and, if appropriate, submission of the
make-or-buy and subcontracting plans and cost or pricing data).

 

EVENT

 

DATE

Bilateral UCA Modification Award

 

08 April 2009

Proposal Received

 

08 June 2009

Technical Evaluation Received

 

07 August 2009

DCAA Audit Received

 

07 August 2009

Pre-Negotiation Clearance Approved

 

21 August 2009

Negotiations Complete

 

04 September 2009

Post Negotiation Clearances Approved

 

18 September 2009

Definitive Contract Modifications Executed

 

23 September 2009

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under the paragraph (c);

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

0012

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consisted with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price delivery order in no event to exceed
$158,113,017.00.

 

(End of clause)

 

PLACE OF PERFORMANCE
PLACE OF PERFORMANCE

 

The offeror or respondent, in the performance of any contract resulting from
this solicitation, intends to use one or more plants or facilities located at a
different address from the address of the offeror or respondent as indicated
below:

 

Place of Performance:

Bentley World Packaging

4077 N. 1st Street

Milwaukee, WI 53212

Cage Code: 31VE6

 

DCMA Point of Contact is:

Mark A. Bennett, ACO

920-426-2160

Mark.bennett@dcma.mil

 

13

--------------------------------------------------------------------------------